--- -   ---------------




         Approv(:~
                   r _A,~~\428 •l
                     -;~
                IEL H. WDLF
                                                                      ORJGif~AL

                   Assistant United States Attorney

         Before:   HONORABLE KEVIN NATHANIEL FOX
                   United States Magistrate Judge
                   Southern District of New York

          ------------------------------------x
          UNITED STATES OF AMERICA                 SEALED COMPLAINT

                         -v. -                     Violations of 18 U.S.C.
                                                   §§ 1349, 1028A, and 2
          SADI FOFANA, and
          MALICK KEITA,                            COUNTY OF OFFENSE:
                                                   NEW YORK
                             Defendants.
                                               x

         SOUTHERN DISTRICT OF NEW YORK, ss.:

                   RYAN ORR, being duly sworn, deposes and says that he
         is a Postal Inspector with the United States Postal Inspection
         Service ("USPIS"), and charges as follows:

                                     COUNT ONE
                         (Conspiracy to Commit Bank Fraud)

              1.   From at least in or about September 2017 up to and
         including at least in or about February 2018, in the Southern
         District of New York and elsewhere, SADI FOFANA and MALICK
         KEITA, the defendants, and others known and unknown, willfully
         and knowingly, did combine, conspire, confederate, and agree
         together and with each other to commit bank fraud, in violation
         of Title 18, United States Code, Section 1344.

              2.   It was a part and an object of the conspiracy that
         SADI FOFANA and MALICK KEITA, the defendants, and others known
         and unknown, would and did execute and attempt to execute a
         scheme and artifice to defraud a financial institution, the
         deposits of which were then insured by the Federal Deposit
         Insurance Corporation, and to obtain moneys, funds, credits,
         assets, securities, and other property owned by, and under the
         custody and control of such financial institution, by means of
         false and fraudulent pretenses, representations, and promises,
         in violation of Title 18, United States Code, Section 1344, to
wit, FOFANA and KEITA applied for, and obtained, bank accounts
and credit cards issued by a national financial institution
("Bank-1") in the names, and using the personal identifying
information, of other individuals without those individuals'
permission, and then used those bank accounts and credit cards
to obtain money and credit from Bank-1.

          (Title 18, United States Code, Section 1349.)

                             COUNT TWO
                    (Aggravated Identity Theft)

     3.   From at least in or about September 2017 up to and
including at least in or about February 2018, in the Southern
District of New York and elsewhere, SADI FOFANA and MALICK
KEITA, the defendants, knowingly did transfer, possess, and use,
without lawful authority, a means of identification of another
person, during and in relation to a felony violation enumerated
in Title 18, United States Code, Section 1028A(c), to wit,
FOFANA and KEITA, used the identifying information of other
people during and in relation to the conspiracy to commit bank
fraud charged in Count One of this Complaint.

   (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b)
                             and 2.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:

     4.    I am a Postal Inspector with USPIS, and I am one of
the agents responsible for this investigation.   I have worked
for USPIS for over one year and, prior to that time, I was a
police officer with the Memphis Police Department for six-and-a-
half years. During this time, I have conducted numerous
investigations into various financial frauds, including bank
fraud, and am familia~ with the way in which such crimes are
committed.

     5.   I have been involved in the investigation of this
matter, and I base this affidavit on that experience, my
conversations with law enforcement agents, witnesses and others,
as well as my examination of reports, records, and recordings.
Because this affidavit is being submitted for the limited
purpose of demonstrating probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where I relate the contents of documents and the
actions, statements, and conversations of others, they are

                                 2
reported in substance and in part, except where otherwise
indicated.

                Overview of the Scheme to Defraud

     6.    Based on my review of financial records concerning
SADI FOFANA and MALICK KEITA, the defendants, my conversations
with an inspector from Bank-1, my review of bank records and
images captured by security cameras provided by Bank-1, my
review of photographs of FOFANA and KEITA maintained in a
government database, my review of United States Postal and law
enforcement records, my review of documents and records obtained
via judicially authorized search warrants and grand jury
subpoenas, and my training and experience, I have learned the
following:

          a.   Between in or about September 2017 and in or
about February 2018, FOFANA and KEITA opened bank accounts and
credit cards (the "Subject Accounts") from Bank-1 by providing
to Bank-1 materially false information about the true identity
of the accountholders, namely by applying for the Subject
Accounts in the names, and using the personally identifiable
information ("PII"), of approximately 14 different real persons
(the "Identity Victims") without any authorization from the
Identity Victims to do so.

          b.   Each of the Subject Accounts was initiated with a
$25.00 deposit and opened, at the request of FOFANA and KEITA,
with "Overdraft Protection," that is, a line of credit that
Bank-1 offers to its customers to cover overdrafts against a
checking account. At no point was any deposit made into the
Subject Accounts other than the initial $25.00 deposit necessary
to open them.  In addition, for certain of the Subject Accounts,
FOFANA and KEITA applied for, and obtained, credit cards in the
names of the Identity Victims from Bank-1 by using the PII of
the Identity Victims.

          c.   Between in or about October 2017 and in or about
February 2018, FOFANA and KEITA, and others known and unknown,
used the Subject Accounts to purchase and cash money orders,
withdraw money from automatic teller machines ("ATMs"), and to
purchase retail goods, thereby triggering Bank-l's overdraft
protection when such transactions were conducted using a
checking account issued by Bank-1 and incurring debt to Bank-1
that was never repaid when such transactions were conducted
using a credit card obtained through the Subject Accounts.   Such
use of the Subject Accounts caused Bank-1 to suffer an actual

                                3
loss in excess of $95,000.

          d.   As part of the scheme to defraud, the defendants,
and others known and unknown, engaged in extensive efforts to
perpetuate and conceal the fraudulent scheme. These efforts
included, but were not limited to the use of false government
identification cards in the names of the Identity Victims and,
as discussed above, using the PII of the Identity Victims
without the permission of the Identity Victims.

     7.   Based on my training, experience, and review of open
source material, I have learned that deposits held by Bank-1
were insured by the Federal Deposit Insurance Corporation when
SADI FOFANA and MALICK KEITA, the defendants, opened and used
the Subject Accounts.

               My Identification of FOFANA and KEITA

     8.   Based on my review of law enforcement records
concerning SADI FOFANA, the defendant, my conversations with
other law enforcement officers, my conversations with an
inspector from Bank-1, my review of bank records and images
captured by security cameras provided by Bank-1, and my training
and experience, I have learned the following:

          a.   On or about February 16, 2018, FOFANA attempted
to open a bank account using a false identification at a branch
("Bank Branch-1") of Bank-1 in Manchester, New Hampshire.

          b.   On or about February 16, 2018, in connection with
his activities at Bank Branch-1 and after presenting a false
identification to employees of Bank Branch-1, FOFANA identified
himself to local law enforcement officers as "Sadi Fofana" and
not as the name in which he attempted to open a bank account
with Bank-1.

          c.   On or about February 16, 2018, Manchester, New
Hampshire local law enforcement officers took FOFANA's
photograph ("Fofana Photograph-1").

          d.   On or about February 16, 2018, Manchester, New
Hampshire local law enforcement officers seized a mobile
telephone from FOFANA ("Fofana Phone-1").

     9.   Based on my review of Fofana Phone-1 pursuant to a
judicially authorized search warrant, my review of photographs
maintained in a government database of SADI FOFANA and MALICK

                                4
KEITA, the defendants, my review of a social media   website
featuring photographs and information about KEITA,   and my
training and experience, including but not limited   to training
and experience in facial recognition techniques, I   have learned
the following:

          a.   From in or about September 2017 through on or
about February 16, 2018, FOFANA communicated frequently with a
contact saved in Fofana Phone-1 under the name "Malick Keita,"
via text message, including about the use of PII belonging to
persons other than the defendants, as well as about the opening
of bank accounts.

          b.   The contact saved in Fofana Phone-1 under the
name "Malick Keita" was also identified in Fofana Phone-1 by a
username associated with a social media account ("Social Media
Account-1") that depicts several photographs of an individual
whose appearance matches that of a photograph of KEITA
maintained in a government database ("Keita Photograph-1").

     10. Accordingly, I believe the "Malick Keita" identified
in Fofana Phone-1 is the same person as MALICK KEITA, the
defendant.

   The Opening of the Subject Accounts Using the PII of Others

     11. Based on my conversations with an inspector from
Bank-1, my review of bank records and images captured by
security cameras provided by Bank-1, my review of Fofana
Photograph-1 and Keita Photograph-1, my review of Government
records maintained by the Social Security Administration, and my
training and experience, including but not limited to training
and experience in facial recognition techniques, I have learned
the following:

          a.   The applications submitted in support of opening
the Subject Accounts contained PII and relied upon the
presentment of State identification cards bearing names, and the
presentment of Social Security Numbers, of approximately 14
different real persons (identified above as the "Identity
Victims"), none of which were the defendants.

          b.   As described below, either FOFANA or KEITA appear
to have opened at least approximately 14 Subject Accounts:

             i.   An individual matching the appearance of Fofana
                  Photograph-1, which I believe depicts FOFANA,

                                5
                       has appeared in-person at branches of Bank-1 on
                       certain occasions to open and/or attempt to
                       open approximately eight bank and/or credit
                       card accounts with Bank-1 under the names and
                       Social Security numbers of approximately eight
                       of the Identity Victims; and

               ii.     An individual matching the appearance of Keita
                       Photograph-1, wh_ich I believe depicts KEITA,
                       has appeared in-person at branches of Bank-1 on
                       certain occasions to open and/or attempt to
                       open six bank and/or credit card accounts with
                       Bank-1 under the names and Social Security
                       numbers of approximately six of the Identity
                       Victims.

         Use of the Subject Accounts by FOFANA and KEITA

     12. Based on my search of Fofana Phone-1, I have learned
that in or around December 2017 and in or about January 2018,
Fofana Phone-1 was at the time assigned a particular phone
number ("Fofana Phone Number-1") and that MALICK KEITA, the
defendant, used a phone ("Keita Phone-1") that was assigned a
different particular phone number ("Keita Phone Number-1").

     13. Based on my review of historical cellphone location
information for Fofana Phone-1 and Keita Phone-1 pursuant to a
judicially authorized search warrant, my conversation with an
inspector from Bank-1, my review of bank records provided by
Bank-1, my review of USPIS data related to the purchase of money
orders by users of the Subject Accounts, and my training and
experience, I have learned the following:

          a.   On or about December 29, 2017, Keita Phone-1
accessed a cellphone tower within 0.2 miles of a Postal facility
in Manhattan, New York ("Postal Facility-1") at approximately
3:36 p.m. On or about the same day, between approximately 3:35
p.m. and 4:09 p.m., five money orders purchased using the
Subject Accounts were cashed at Postal Facility-1.

          b.         On or about December 30, 2017, Fofana Phone-1
accessed a cellphone tower within 0.2 miles of Postal Facility-1
at approximately 1:06 p.m.  On or about the same day, between
approximately 1:22 p.m. and approximately 1:34 p.m., two money
orders purchased using the Subject Accounts were cashed at
Postal Facility-1.


                                      6
          c.   Between on or about December 15, 2017, and on or
about January 29, 2018, SADI FOFANA and MALICK KEITA, the
defendants, resided at addresses that were, respectively, at
least approximately 1.5 miles away from Postal Facility-1 such
that it is highly unlikely their respective cellphones would
access a cellphone tower within 0.2 miles of Postal Facility-1
based solely on the presence of Fofana Phone-1 and Keita Phone-1
at the respective residences of FOFANA and KEITA.

     14. Based on the facts set forth in the preceding
paragraph (~ 13), and my training and experience, I believe SADI
FOFANA and MALICK KEITA, the defendants, cashed certain money
orders purchased through use of the Subject Accounts at Postal
Facility-1, located in Manhattan.




                      [Intentionally left blank]




                                7
--------    ---




         WHEREFORE, deponent respectfully requests that warrants be
    issued for the arrests of SADI FOFANA and MALICK KEITA, the
    defendants, and that they be arrested, and imprisoned or bailed,
    as the case may be.




                                               Postal Inspector
                                               Postal Inspection Service


    Sworn to before me this
     ti day of February, 2019


           ( (i:.'   vri"'--c(~-Z'\.tvvd   n
                                   ~~~~~~~~~~




    HONORABLE KEVIN NATHANIEL FOX
    UNI'I'ED STATES MAGISTRATE JUDGE
    SOUTHER...'l\J DISTRICT OF NEW YORK




                                                8
